—In an action, inter alia, to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Rockland County (Meehan, J.), dated June 29, 1998, which denied their motion to vacate an order of the same court, dated June 26, 1996, granting the defendants’ motion to dismiss the complaint for their failure to comply with a prior order of the same court directing discovery.
Ordered that the order is affirmed, with costs.
By order dated June 26, 1996, the Supreme Court granted the defendants’ motion to dismiss the complaint for the plaintiffs’ failure to comply with a prior order of the same court directing discovery. The plaintiffs do not deny that they received notice of the order dismissing the complaint in July 1996. Since the plaintiffs did not move to vacate their default on the ground of excusable neglect under CPLR 5015 (a) (1) until April 1998, almost two years after obtaining actual notice of the order dismissing the action, the. motion was properly denied as untimely (see, Matter of Brittany J., 235 AD2d 310; Matter of Angelidis v New York State Div. of Hous. & Community Renewal, 206 AD2d 975; Ocasio v City of New York, 186 AD2d 520; Long Is. Trust Co. v PTI Intl. Corp., 166 AD2d 504). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.